Case 5:21-cv-00320 Document 51-11 Filed 07/14/21 Page 1 of 4 PagelD #: 1668

Exhibit 11
Case 5:21-cv-00320 Document 51-11 Filed 07/14/21 Page 2 of 4 PagelD #: 1669
DocuSign Envelope ID: C11CAEB2-9E8D-46E2-A26A-F2F337097A1B

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

Beckley Division
BELLWOOD CORP.,
GREENBRIER HOTEL CORP.,
GREENBRIER GOLF AND TENNIS CLUB
CORP.,

GREENBRIER MEDICAL INSTITUTE, LLC,
THE GREENBRIER SPORTING CLUB
DEVELOPMENT COMPANY, INC.,

THE GREENBRIER SPORTING CLUB, INC.,
JUSTICE FAMILY GROUP, LLC,

JAMES C. JUSTICE COMPANIES, INC.
JUSTICE FARMS OF NORTH CAROLINA,
LLC

JUSTICE LOW SEAM MINING, INC., Civil Action No. 5:21-cv-00320
OAKHURST CLUB, LLC,
TAMS MANAGEMENT, INC.
TRIPLE J PROPERTIES LLC,
JAMES C. JUSTICE II,

CATHY L. JUSTICE, AND
JAMES C. JUSTICE UI

Plaintiffs,

Vv.

CARTER BANK & TRUST,
MICHAEL R. BIRD,

KEVIN S. BLOOMFIELD,
ROBERT M. BOLTON,
ROBERT W. CONNER,
GREGORY W. FELDMANN,
CHESTER A GALLIMORE,
CHARLES E. HALL,

JAMES W. HASKINS,
PHYLLIS Q. KARAVATAKIS,
LANNY A. KYLE,

E. WARREN MATTHEWS,
CATHARINE L. MIDKIFF,
JOSEPH E. PIGG,
ELIZABETH LESTER WALSH,
LITZ H. VAN DYKE, AND
JOHN AND JANE DOES.

Defendants.

 

 

117317314v1

 
Case 5:21-cv-00320 Document 51-11 Filed 07/14/21 Page 3 of 4 PagelD #: 1670
DocuSign Envelope ID: C11 CAEB2-9E8D-46E2-A26A-F2F337097A1B

DECLARATION OF MICHAEL BIRD

L, Michael Bird, pursuant to 28 U.S.C. § 1746, declare under penalty of perjury on this 9th
day of July 2021, that the following facts are true and correct:

1. Iam a resident of and domiciled in Murrells Inlet, SC, over eighteen years of age,
and by my own free will state the following true facts.

2. Lam a member of the Board of Directors of Carter Bank & Trust (“Carter Bank”).

3. Carter Bank is a state-chartered banking institution incorporated in in the
Commonwealth of Virginia, with its principal place of business in Martinsville, Virginia.

4. I have read the Complaint filed by the Plaintiffs in this matter. I have first-hand
knowledge of the matters set forth herein as they pertain to me.

5. I did not attend, and had no involvement in, the meeting described in the Complaint
that took place on September 7, 2017.

6. J have not, as a representative of Carter Bank or otherwise, met with any of the
Plaintiffs or any representative of the Plaintiffs in West Virginia to discuss the lending relationship
between Carter Bank and the Plaintiffs.

7. I have not reached out to or contacted the Plaintiffs in West Virginia to solicit a
loan or any other financial transaction or business from any of the Plaintiffs.

8. I have had no communication with any of the Plaintiffs or their representatives
concerning the matters described in the Complaint.

9. I do not own real property in West Virginia.

117317314v1
Case 5:21-cv-00320 Document 51-11 Filed 07/14/21 Page 4 of 4 PagelD #: 1671
DocuSign Envelope ID: C11CAEB2-9E8D-46E2-A26A-F2F337097A1B

The foregoing declaration is true to the best of my information and belief.

July 7, 2021

Midiacl Bird

OEAF7958CFS664BC...

 

Michael Bird

1173173 14v1
